United States Court of Appeals
                                                                      Fifth Circuit
                                                                   F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                       April 26, 2006

                                                               Charles R. Fulbruge III
                                                                       Clerk
                               No. 05-50174
                             Summary Calendar


                       UNITED STATES OF AMERICA,

                                                      Plaintiff-Appellee,

                                  versus

JUAN EDUARDO IBARRA-LOYA, also known as Juan Eduardo Loya-Ibarra,

                                                     Defendant-Appellant.

                         --------------------
            Appeal from the United States District Court
                  for the Western District of Texas
                        USDC No. 2:03-CR-750-1
                         --------------------

Before JONES, Chief Judge, and BARKSDALE and BENAVIDES, Circuit
Judges.

PER CURIAM:*

     Juan Eduardo Ibarra-Loya (Ibarra) pleaded guilty to possession

with intent to distribute marijuana and was sentenced to 15 months

of imprisonment and three years of supervised release. In pleading

guilty, Ibarra reserved his right to appeal the district court’s

denial of his motion to suppress.        When reviewing the denial of a

motion to suppress evidence, this court reviews the district

court’s factual findings for clear error and its legal conclusions



     *
            Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.

                                     1
de novo.     United States v. Hunt, 253 F.3d 227, 229-30 (5th Cir.

2001).

      The Fourth Amendment does not protect people from all searches

and seizures, but it does protect them from unreasonable searches

and seizures.    See United States v. Jones, 133 F.3d 358, 361 (5th

Cir. 1998).     At an immigration checkpoint, such as in this case,

any   vehicle    may    be    stopped          even    in      the   absence     of    any

individualized suspicion of illegal activity so that the Border

Patrol Agent may determine the citizenship status of the people

passing through the checkpoint.                United States v. Garcia-Garcia,

319 F.3d 726,     729    (5th     Cir.           2003);     United       States    v.

Machuca-Barrera,       261 F.3d 425,       431    (5th     Cir.   2001).          “The

permissible duration of an immigration checkpoint stop is therefore

the time reasonably necessary to determine the citizenship status

of the persons stopped.”        Machuca-Barrera, 261 F.3d at 433.

      Agent Martinez stated that Ibarra’s immigration inspection

took less than a minute.        Thus, the district court’s finding that

Ibarra’s immigration inspection at the primary inspection area was

brief and did not unconstitutionally extend beyond its permissible

duration was not clearly erroneous.                   See id. at 431-35.         Because

there is no Fourth Amendment violation, Ibarra’s claim that, even

if he did voluntarily consent to the search of his vehicle, his

consent did     not    dissipate     the       taint    of     the   Fourth    Amendment

violation fails.



                                           2
The district court’s judgment is AFFIRMED.




                          3